Title: To Thomas Jefferson from “A. Z.,” 25 July 1801
From: “A. Z.”
To: Jefferson, Thomas


               
                  U.S. July 25th. 1801.Hypothesis 4th.
               
               Having lately read your justly celebrated Notes on the State of Virginia, it occurred to my mind to account for the shells of fishes being on the mountains in Virginia and So. America in the following manner—
               On the annexed figure, let A.B.C.D. have once been the figure of the Earth—the parts covered with red dots the land, the parts with black lines the water—by the motion of the Earth around it’s axis it flattened at the poles, and in time assumed the figure within the black line E.F.G.H. at which time, by means of the attraction of the opposite parts I.A.G. and K.C.G. they seperated, or broke asunder at the Pole, at G.—now, as the centre of gravity of one part might be in a direction to the centre of gravity of the other part, so would the parts in coming together be more or less turned over—so, that when the two parts came into contact, what was, before the fracture, at the bottom of the ocean, might, after the contact, become the top of a mountain—
               I am aware the hypothesis may stand opposed to many and weighty objections from your great discernment—but have this consolation. that how many soever the shafts of ridicule winged at the hypothesis and it’s author, they will never hit the man—
               
                  A. Z.
               
            